DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 12 are presented for examination.  
Allowable Subject Matter
Claims 1 to 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of limitations of a transmission device and transmission method comprising: an encoding circuitry configured to perform low density parity check (LDPC) coding on a basis of a parity check matrix.  Specifically, the prior art made of record, fails to teach or fairly suggest or render obvious the combination of elements with the novel elements of “an encoding circuitry configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a conde length N of 17280 bits and a coding rate r of 2/16, the LDPC code enabling error correction processing to correct errors generated in a transmission path.”
The prior art made of record fails to teach or fairly suggest or render obvious the novel element of a transmission device and a transmission method comprising: “an encoding circuitry configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a conde length N of 17280 bits and a coding rate r of 3/16, the LDPC code enabling error correction processing to correct errors generated in a transmission path.”
The prior art made of record fails to teach or fairly suggest or render obvious the novel element of a transmission device and a transmission method comprising: “an encoding circuitry 
The prior art made of record also fails to teach or fairly suggest or render obvious the novel element of the instant invention of a reception device and reception method comprising a decoding circuitry configured to decode an LDPC code with a code length N of 17280 bits and a coding rate of r 2/16, the LDPC code enabling error correction processing to correct errors generated in a transmission path.”  
The prior art made of record also fails to teach or fairly suggest or render obvious the novel element of the instant invention of a reception device and reception method comprising a decoding circuitry configured to decode an LDPC code with a code length N of 17280 bits and a coding rate of r 3/16, the LDPC code enabling error correction processing to correct errors generated in a transmission path.”  The prior art made of record also fails to teach or fairly suggest or render obvious the novel element of the instant invention of a reception device and reception method comprising a decoding circuitry configured to decode an LDPC code with a code length N of 17280 bits and a coding rate of r 4/16, the LDPC code enabling error correction processing to correct errors generated in a transmission path.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. 	(USPAP 2016/0218744) discloses a method and an apparatus for encoding and decoding bit interleaved and modulated data according to LDPC code and a code rate of 4/15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112